
	
		II
		Calendar No. 655
		109th CONGRESS
		2d Session
		S. 3982
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2006
			Mr. Kennedy introduced
			 the following bill; which was read the first time
		
		
			September 30
			 (legislative day, September 29), 2006
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend the Public Health Service Act to provide assured
		  compensation for first responders injured by experimental vaccines and
		  drugs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Assured Compensation for First
			 Responders Act.
		2.Assured
			 compensation for first responders injured by experimental vaccines and
			 drugs
			(a)RepealThe Public Readiness and Emergency
			 Preparedness Act (division C of the Department of Defense, Emergency
			 Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and
			 Pandemic Influenza Act, 2006 (Public Law 109–148)) is repealed.
			(b)National
			 Biodefense Injury Compensation Program
				(1)EstablishmentSection
			 224 of the Public Health Service Act
			 (42 U.S.C. 233) is amended by adding at the end the following:
					
						(q)Biodefense
				Injury Compensation Program
							(1)EstablishmentThere
				is established the Biodefense Injury Compensation Program (referred to in this
				subsection as the Compensation Program) under which compensation
				may be paid for death or any injury, illness, disability, or condition that is
				likely (based on best available evidence) to have been caused by the
				administration of a covered countermeasure to an individual pursuant to a
				declaration under subsection (p)(2).
							(2)Administration
				and interpretationThe statutory provisions governing the
				Compensation Program shall be administered and interpreted in consideration of
				the program goals described in paragraph (4)(B)(iii).
							(3)Procedures and
				standardsThe Secretary shall by regulation establish procedures
				and standards applicable to the Compensation Program that follow the procedures
				and standards applicable under the National Vaccine Injury Compensation Program
				established under section 2110, except that the regulations promulgated under
				this paragraph shall permit a person claiming injury or death related to the
				administration of any covered countermeasure to file either—
								(A)a civil action
				for relief under subsection (p); or
								(B)a petition for
				compensation under this subsection.
								(4)Injury
				table
								(A)InclusionFor
				purposes of receiving compensation under the Compensation Program with respect
				to a countermeasure that is the subject of a declaration under subsection
				(p)(2), the Vaccine Injury Table under section 2114 shall be deemed to include
				death and the injuries, disabilities, illnesses, and conditions specified by
				the Secretary under subparagraph (B)(ii).
								(B)Injuries,
				disabilities, illnesses, and conditions
									(i)Institute of
				medicineNot later than 30 days after making a declaration
				described in subsection (p)(2), the Secretary shall enter into a contract with
				the Institute of Medicine, under which the Institute shall, within 180 days of
				the date on which the contract is entered into, and periodically thereafter as
				new information, including information derived from the monitoring of those who
				were administered the countermeasure, becomes available, provide its expert
				recommendations on the injuries, disabilities, illnesses, and conditions whose
				occurrence in one or more individuals are likely (based on best available
				evidence) to have been caused by the administration of a countermeasure that is
				the subject of the declaration.
									(ii)Specification
				by secretaryNot later than 30 days after the receipt of the
				expert recommendations described in clause (i), the Secretary shall, based on
				such recommendations, specify those injuries, disabilities, illnesses, and
				conditions deemed to be included in the Vaccine Injury Table under section 2114
				for the purposes described in subparagraph (A).
									(iii)Program
				goalsThe Institute of Medicine, under the contract under clause
				(i), shall make such recommendations, the Secretary shall specify, under clause
				(ii), such injuries, disabilities, illnesses, and conditions, and claims under
				the Compensation Program under this subsection shall be processed and decided
				taking into account the following goals of such program:
										(I)To encourage
				persons to develop, manufacture, and distribute countermeasures, and to
				administer covered countermeasures to individuals, by limiting such persons’
				liability for damages related to death and such injuries, disabilities,
				illnesses, and conditions.
										(II)To encourage
				individuals to consent to the administration of a covered countermeasure by
				providing adequate and just compensation for damages related to death and such
				injuries, disabilities, illnesses, or conditions.
										(III)To provide
				individuals seeking compensation for damages related to the administration of a
				countermeasure with a non-adversarial administrative process for obtaining
				adequate and just compensation.
										(iv)Use of best
				available evidenceThe Institute of Medicine, under the contract
				under clause (i), shall make such recommendations, the Secretary shall specify,
				under clause (ii), such injuries, disabilities, illnesses, and conditions, and
				claims under the Compensation Program under this subsection shall be processed
				and decided using the best available evidence, including information from
				adverse event reporting or other monitoring of those individuals who were
				administered the countermeasure, whether evidence from clinical trials or other
				scientific studies in humans is available.
									(v)Application of
				section 2115With respect to
				section 2115(a)(2) as applied for purposes of this subsection, an award for the
				estate of the deceased shall be—
										(I)if the deceased
				was under the age of 18, an amount equal to the amount that may be paid to a
				survivor or survivors as death benefits under the Public Safety Officers’
				Benefits Program under subpart 1 of part L of title I of the
				Omnibus Crime Control and Safe Streets Act of
				1968 (42 U.S.C. 3796 et seq.); or
										(II)if the deceased
				was 18 years of age or older, the greater of—
											(aa)the amount
				described in subclause (I); or
											(bb)the projected
				loss of employment income, except that the amount under this item may not
				exceed an amount equal to 400 percent of the amount that applies under item
				(aa).
											(vi)Application of
				section 2116Section 2116(b)
				shall apply to injuries, disabilities, illnesses, and conditions initially
				specified or revised by the Secretary under clause (ii), except that the
				exceptions contained in paragraphs (1) and (2) of such section shall not
				apply.
									(C)Rule of
				constructionSection 13632 (a)(3) of Public Law 103–66 (107 Stat.
				646) (making revisions by Secretary to the Vaccine Injury Table effective on
				the effective date of a corresponding tax) shall not be construed to apply to
				any revision to the Vaccine Injury Table made under regulations under this
				paragraph.
								(5)ApplicationThe
				Compensation Program applies to any death or injury, illness, disability, or
				condition that is likely (based on best available evidence) to have been caused
				by the administration of a covered countermeasure to an individual pursuant to
				a declaration under subsection (p)(2).
							(6)Special
				masters
								(A)HiringIn
				accordance with section 2112, the judges of the United States Claims Court
				shall appoint a sufficient number of special masters to address claims for
				compensation under this subsection.
								(B)Budget
				authorityThere are appropriated to carry out this subsection
				such sums as may be necessary for fiscal year 2006 and each fiscal year
				thereafter. This subparagraph constitutes budget authority in advance of
				appropriations and represents the obligation of the Federal Government.
								(7)Covered
				countermeasureFor purposes of this subsection, the term
				covered countermeasure has the meaning given to such term in
				subsection (p)(7)(A).
							(8)FundingCompensation
				made under the Compensation Program shall be made from the same source of funds
				as payments made under subsection
				(p).
							.
				(2)Effective
			 DateThis subsection shall take effect as of November 25, 2002
			 (the date of enactment of the Homeland Security Act of 2002 (Public Law
			 107–296; 116 Stat. 2135)).
				
	
		September 30
		  (legislative day, September 29), 2006
		Read the second time and placed on the
		  calendar
	
